Citation Nr: 1723633	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-38 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to March 1982. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the RO.

The Veteran testified before the undersigned in a July 2013 video-conference hearing. A transcript of the hearing is included in the electronic claims file.

The Board remanded the claim in July 2016 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

The Veteran's current degenerative arthritis of the left ankle is not attributable to disease or injury sustained during his period of service and was not manifest within one year of separation from service. The Veteran's left ankle degenerative arthritis was not caused by or permanently made worse by his service-connected lumbar spine disability.
CONCLUSION OF LAW

The criteria for service connection for a left ankle disorder are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, degenerative arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, degenerative arthritis is a chronic disease.  38 U.S.C.A. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Further, service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A March 1977 service treatment record documents that the Veteran sustained trauma to his left ankle after falling from a ladder. He reported that he experienced sharp pain that radiated up to the inferior aspect of his left leg. Physical examination shows that he sustained an abrasion on the anterior aspect of the left leg proximal to the left foot. Range of motion was limited and there was sharp pain upon movement. Diagnosis was deferred and the Veteran was placed on light duty and advised to elevate his leg.

Follow-up treatment on March 5, 1977 for his left ankle/left leg pain showed range of motion was still limited and painful on movement. There was no evidence of discoloration or edema noted. His leg abrasion was noted to be healing well. The impression was bruised tibia. Two days later, the Veteran reported continued pain, and he was unable to fully weight bear on the left leg. Radiographic examination detected no fracture. Further follow-up treatment on March 26, 1977 found there was no swelling or edema, the contusion was noted to be "healed" and "resolved," and the naval medical examiner recommended that the Veteran be returned to full duty.

In an October 1980 report of medical history questionnaire, the Veteran denied then having or ever having had, "swollen or painful joints," "lameness" and "foot trouble." The Veteran reiterated this report in a May 1981 pre-service discharge questionnaire, and clinical examination documented no abnormalities of the feet or lower extremities.

A May 2014 Report of VA examination documents a diagnosis of degenerative arthritis of the left ankle. The Veteran reported that he sustained a fracture of the left lower leg above the ankle from a fall on ice in December 1982 (i.e., post service). He sustained a comminuted fracture of the tibia and fibula bones that was treated with casting only. He denied other ankle or foot joint injuries. 

The examiner opined that the Veteran's left ankle degenerative arthritis was not as least as likely caused by injury or event sustained during his period of military service or secondarily caused by his service-connected back (lumbar spine) disability. Noting the left ankle injury the Veteran sustained during service in a fall from a ladder, the examiner explained the condition was treated and resolved as there was no evidence of fracture or documentation of a chronic left ankle disability. The examiner noted that the Veteran had a remote history of tibia-fibula fracture above his left ankle from injury sustained in December 1982, subsequent to his discharge from service. The examiner explained that there were no records that indicated the injury was related to any radicular condition of the left leg. 

In the January 2017 Report of VA examination, the examiner opined that the Veteran's current left ankle disability was not aggravated beyond its natural progression by his service-connected lumbar spine disability. The examiner explained that degenerative disc disease or arthritis of the lumbar spine with lower extremity radiculopathy did not cause degenerative arthritis of the ankle. The examiner determined that the most likely etiology of the Veteran's current left ankle disability was the left ankle fracture he sustained in December 1982, subsequent to his period of service. The examiner explained that a nerve dysfunction (i.e., spinal nerve impingement at the neural foramen or cental canal stenosis) was not a cause of joint degenerative joint disease (arthritis). Thus, the examiner concluded that it was less likely that the Veteran's left ankle disability was permanently aggravated by his service-connected lumbar spine disability. 

Though the Veteran has current degenerative arthritis of the left ankle, the preponderance of the evidence is against a finding of a linkage between the onset of arthritis of the left ankle and a period of service or service-connected lumbar spine disability. Rather, the evidence shows that the Veteran's current arthritis of the left ankle had no etiological relationship to in-service injury or service-connected lumbar spine disability, having onset after service due to injury sustained in an accident in December 1982 (See May 2014 and January 2017 VA examination reports).

This conclusion is probative as it is based on facts presented by both the service treatment records and the assertions made by the Veteran at the time of the VA examination. There is also no competent or credible evidence or opinion that suggests that there exists a medical relationship, or nexus, between any current left ankle arthritis and a period of the Veteran's service or a service-connected disability. 

Additionally, there is no evidence of left ankle arthritis in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339. No examiner in service, or since, has established chronicity or an underlying chronic disease process in service. In sum, characteristic manifestations sufficient to identify the disease (arthritis) entity were not noted.  Further, there is no demonstration of continuity of symptomatology or evidence of arthritis within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The Veteran is not competent to link his left ankle arthritis to service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

The Veteran is competent to state that he sustained left ankle injury in service. However, he is a lay person and is not competent to establish that his current left ankle degenerative arthritis onset as a result thereof. The Veteran is not competent to offer opinion as to etiology of any current left ankle arthritis. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. For these reasons, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

The claim of entitlement to service connection for a left ankle disorder must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left ankle disorder is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


